DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 7/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,032,481 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system.  Each independent claim identifies the uniquely distinct feature “image acquisition and processing circuitry that receives an indication from one or more of the interface elements of the selected angle of view and, in response identifies a sub-array of pixels of the imaging sensors that is less than all of the pixels in the array of pixels and that corresponds to the selected angle of ivew; wherein, in response to identifying the sub-array of pixels, the image acquisition and processing circuitry causes the imaging sensor to read out less than all of the pixels in the array of pixels by reading out imaging data from the sub-array of pixels corresponding to the indicated angle of view and generates an image from the imaging data for display on a display device." The closest prior arts, Hale et al. (US 8,771,177 B2) and Duckett, III (US 2018/0196251 A1) disclose the conventional system, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAT C CHIO/Primary Examiner, Art Unit 2486